Citation Nr: 0831080	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-01 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUE

Entitlement to a separate schedular rating for muscle damage 
of the right thigh and hip due to a service-connected gunshot 
wound.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to July 
1966.

In October 2002, the Board of Veterans' Appeals (Board) 
determined that there was no clear and unmistakable error in 
a December 1967 rating decision that failed to award the 
veteran a separate evaluation for muscle damage associated 
with a service-connected gunshot wound.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a).  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In October 2004, the Court found, in pertinent part, that the 
RO had deferred consideration of the veteran's claim for a 
separate schedular rating for muscle damage in January 1967, 
and that the claim remained pending.  The Court reversed the 
Board's October 2002 decision to the extent it found 
otherwise, and remanded the matter so that the pending claim 
could be adjudicated.

In April 2005, the Board referred the pending claim to the 
RO.  The current matter comes to the Board on appeal from a 
June 2006 decision by the RO that denied the pending claim.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

The evidence shows that the veteran sustained a compound, 
comminuted fracture of the right femur as the result of an 
in-service gunshot wound in March 1966.  Service connection 
was granted in November 1966.  In 1975, he had a total right 
hip replacement.  His disability was rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (impairment of the femur) prior 
to his hip replacement.  Since then, the diagnostic codes 
pertaining to hip replacement have also been applied.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5054 (2007); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5174 (1976).

Under the law, an open (compound) comminuted fracture with 
muscle damage is ordinarily rated as a severe injury of the 
muscle group involved.  38 C.F.R. § 4.56(a) (2007); 38 C.F.R. 
§ 4.72 (1967).  Ratings of 30, 40, or 50 percent are assigned 
for severe disability of an individual muscle group of the 
pelvic girdle or thigh, depending on the group affected.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5313-5318 (2007); 
38 C.F.R. § 4.71a, Diagnostic Codes 5313-5318 (1967).  If 
multiple, severe muscle injuries affected the motion 
(particularly strength of motion) of the hip, a combined 
evaluation of up to 70 percent could be assigned under prior 
law.  See 38 C.F.R. §§ 4.55(b), 4.71a, Diagnostic Code 5250 
(1967).  Under current law, effective from July 3, 1997, a 
combined rating of up to 80 percent is permitted for 
multiple, compensable muscle group injuries that act upon an 
unankylosed hip.  See 38 C.F.R. §§ 4.55(d). 4.71a, Diagnostic 
Code 5250 (2007); Schedule for Rating Disabilities; Muscle 
Injuries, 62 Fed. Reg. 30,235 (June 3, 1997).

VA regulation provides that the evaluation of the same 
disability or manifestation(s) under different diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2007); 38 C.F.R. § 4.14 
(1967).  The rationale behind this "rule against 
pyramiding" is that a claimant should not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  The diagnostic codes for muscle injuries contemplate 
manifestations such as pain, weakness, and limitations in 
movement; manifestations that overlap with those contemplated 
by Diagnostic Codes 5255, 5054, and former 5174.  Thus, it 
appears clear that the veteran should not be simultaneously 
compensated under the codes for muscle injury and those 
pertaining to impairment of the femur and/or hip replacement.  
However, he is entitled to have his disability rated under 
the more favorable of the potentially applicable codes.

Here, the Board notes that the evaluation assigned for the 
veteran's gunshot wound under Diagnostic Codes 5255 and 5054 
has on several occasions fallen below the maximum possible 
rating for muscle damage (which, as noted above, was 
70 percent prior to July 3, 1997, and is currently 80 
percent).  From October 1, 1967 to July 16, 1975, for 
example, his rating for the right hip was 60 percent.  
According to a rating sheet dated in June 2006, the rating 
was 50 percent from December 1, 1976 to January 8, 1981, from 
February 1, 1981 to February 7, 1982, and from August 1, 1983 
to August 31, 1985.  The rating was then reduced to 30 
percent from September 1, 1985 to June 24, 1991; increased 
back to 50 percent from June 25, 1991 to June 22, 1992; and 
then increased further to 90 percent from June 23, 1992.  The 
question is whether, on a factual basis, he is entitled to a 
higher evaluation for any of these periods on the basis of 
muscle damage.

Unfortunately, none of the evidence currently of record 
clearly identifies the muscles, or muscle groups, damaged as 
a result of the veteran's in-service gunshot wound.  As a 
result, it is not possible to properly rate him.  A remand is 
required so that this information can be obtained.  38 C.F.R. 
§§ 3.327, 19.9 (2007).  Records associated with the veteran's 
prior application(s) for disability benefits from the Social 
Security Administration (SSA) should also be obtained, as 
should any records of relevant treatment he may have received 
at the VA Medical Centers (VAMCs) in Fresno and Palo Alto, 
California since June 22, 2006, when records from those 
facilities were last procured.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the SSA to provide copies of any 
records in its possession pertaining to the 
veteran's applications(s) for SSA disability 
benefits, to include any medical records SSA 
considered in making its determination(s), 
following the procedures set forth in 
38 C.F.R. § 3.159.  The evidence obtained 
should be associated with the claims file.

2.  Obtain copies of records pertaining to 
any relevant treatment the veteran has 
received at the VAMCs in Fresno and Palo 
Alto, California since June 22, 2006, 
following the procedures set forth in 
38 C.F.R. § 3.159.  The evidence obtained, 
if any, should be associated with the claims 
file.

3.  After the foregoing development has been 
completed, schedule the veteran for an 
examination of his right hip and thigh.  
After reviewing the claims file, examining 
the veteran, conducting any testing deemed 
necessary, and assessing the likely track of 
the bullet, the examiner should offer an 
opinion as to the identity of any muscle(s) 
damaged (or likely damaged) as a result of 
the gunshot wound the veteran sustained in 
service in March 1966.  The examiner should 
specifically indicate the "muscle group" to 
which each affected muscle belongs, using 
the group numbers (I-XXIII) set out in the 
Rating Schedule at 38 C.F.R. § 4.73.  A 
complete rationale should be provided.

4.  Thereafter, take adjudicatory action on 
the matter of the veteran's entitlement to a 
separate schedular rating for muscle damage 
of the right thigh and hip.  In so doing, 
consider whether an evaluation for muscle 
damage should be applied as the greater 
benefit for any or all of the following 
periods:  October 1, 1967 to July 16, 1975; 
December 1, 1976 to January 8, 1981; 
February 1, 1981 to February 7, 1982; August 
1, 1983 to August 31, 1985; September 1, 
1985 to June 24, 1991; and June 25, 1991 to 
June 22, 1992.  If any benefit sought 
remains denied, furnish a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.  The SSOC should 
contain, among other things, a citation to, 
and summary of, the current version of 
38 C.F.R. § 3.159 (see Notice and Assistance 
Requirements and Technical Correction, 73 
Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159)).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

